INDUCEMENT STOCK OPTION AWARD AGREEMENT

(Non-Plan Inducement Award)



THIS INDUCEMENT STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered into
and effective as of this 8th day of September, 2020 (the “Date of Grant”), by
and between ANI Pharmaceuticals, Inc. (the “Company”) and Nikhil Lalwani (the
“Optionee”).



A.The Company desires to grant the Optionee a non-statutory stock option to
purchase shares of common stock of the Company as an inducement material to the
Optionee entering into employment with the Company.

B.This stock option is not being granted pursuant to the terms of the ANI
Pharmaceuticals, Inc. Sixth Amended and Restated 2008 Stock Incentive Plan (the
“Plan”), but shall be subject to the terms of the Plan as if granted thereunder
and such terms shall be deemed incorporated herein by reference and made a part
of this inducement grant, except to the extent otherwise provided for under that
certain employment agreement by and between the Company and Optionee dated July
24, 2020 (the “Employment Agreement”), as in effect on the date the Employment
Agreement was originally executed, notwithstanding any amendments thereto.
Unless otherwise defined herein or in the Employment Agreement, the terms
defined in the Plan shall have the same meanings in this Agreement.



Accordingly, the parties agree as follows:



1.Grant of Option.



The Company hereby grants to the Optionee the right, privilege, and option (the
“Option”) to purchase 179,643 shares (the “Option Shares”) of the Company’s
common stock, $0.0001 par value (the “Common Stock”). The Option is not intended
to be an “incentive stock option,” as that term is used in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Company will
register the Option Shares underlying the Option concurrently with the next
registration of shares under the Plan but in no event later than the date any
portion of the Option becomes exercisable.



2.Option Exercise Price.



The per share price to be paid by Optionee in the event of an exercise of the
Option will be $29.00, which represents 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant, as determined in accordance with the Plan.



3.Duration of Option and Time of Exercise.



13.1Initial Period of Exercisability. The Option will become exercisable with
respect to the Option Shares in installments. The following table sets forth the
initial dates of exercisability of each installment and the number of Option
Shares as to which this Option will become exercisable on such dates:



Exercisability



Available for Exercise

September 8, 2021

 

44,910

September 8, 2022



44,911

September 8, 2023



44,911

September 8, 2024



44,911



--------------------------------------------------------------------------------

The foregoing rights to exercise this Option will be cumulative with respect to
the Option Shares becoming exercisable on each such date. In no event will this
Option be exercisable after, and this Option will become void and expire as to
all unexercised Option Shares at 5:00 p.m. Central time on September 7, 2030
(the “Time of Termination”).



13.2Termination of Employment or Other Service



(a)Termination by Company Without Good Cause or by Optionee for Good Reason. In
the event the Optionee is terminated by the Company “Without Good Cause” or the
Optionee resigns for “Good Reason” (in each case, as defined in the Employment
Agreement, and each, a “Qualifying Termination Event”), then notwithstanding any
other provision contained in this Agreement or the Plan, the vesting of the
Option shall be accelerated to the extent determined by the applicable
provisions of the Employment Agreement, subject to the Optionee’s compliance
with the conditions required by the Employment Agreement including, but not
limited to the execution of a release of claims specified in the Employment
Agreement. This Option will remain exercisable, to the extent exercisable after
taking into accounting such acceleration, for a period of eighteen months after
such termination (but in no event after the Time of Termination).



(b)Termination Due to Change in Control Conditions. In the event Change in
Control Conditions (as defined in the Employment Agreement) have occurred, then
notwithstanding any other provision contained in this Agreement or the Plan, the
vesting of the Option shall be accelerated to the extent determined by the
applicable provisions of the Employment Agreement, subject to the Optionee’s
compliance with the conditions required by the Employment Agreement including,
but not limited to the execution of a release of claims specified in the
Employment Agreement. This Option will remain exercisable, to the extent
exercisable after taking into accounting such acceleration, until the Time of
Termination.



(c) Termination Due to Death, Disability or Retirement. In the event the
Optionee’s employment or other service with the Company and all Subsidiaries is
terminated by reason of death, Disability or Retirement, this Option will remain
exercisable, to the extent exercisable as of the date of such termination, for a
period of one year after such termination (but in no event after the Time of
Termination).



(d) Termination for Reasons Other Than Due to Death, Disability, Retirement, a
Qualifying Termination or Change in Control Conditions. In the event that the
Optionee’s employment or other service with the Company and all Subsidiaries is
terminated for any reason other than due to death, Disability, Retirement, a
Qualifying Termination or Change in Control Conditions, all rights of the
Optionee under the Plan, the Employment Agreement or this Agreement will
immediately terminate without notice of any kind, and this Option will no longer
be exercisable; provided, however, that if such termination is due to any reason
other than termination by the Company or any Subsidiary for Good Cause (as
defined in the Employment Agreement), this Option will remain exercisable to the
extent exercisable as of such termination for a period of three months after
such termination (but in no event after the Time of Termination).



(e) Breach of Employment, Consulting, Confidentiality or Non-Compete Agreements.
Notwithstanding anything in this Agreement to the contrary and in addition to
the rights of the Committee as set forth in Section 12.4 of the Plan, in the
event that the Optionee materially breaches the terms of any employment,
consulting, confidentiality or non-compete agreement entered into with the
Company or any Subsidiary (including an employment, consulting, confidentiality
or non-compete agreement made in connection with the grant of the Option),
whether such breach occurs before or after termination of the Optionee’s
employment or other service with the Company or any Subsidiary, the Committee in
its sole discretion may require the Optionee to surrender shares of Common Stock
received, and to disgorge any profits

--------------------------------------------------------------------------------

(however defined by the Committee), made or realized by the Optionee in
connection with this Option or any shares issued upon the exercise or vesting of
this Option.



13.3Change in Control. For the avoidance of doubt, the provisions of the Plan
related to acceleration in the event of a Change in Control (as defined in the
Plan) shall not apply. Notwithstanding the foregoing, the Committee, in its sole
discretion, retains the right to accelerate all or a portion of the Option in
the event of a Change in Control.



4.Manner of Option Exercise.



14.1Notice. This Option may be exercised by the Optionee in whole or in part
from time to time, subject to the conditions contained in the Plan, the
Employment Agreement and in this Agreement, by delivery, in person, by facsimile
or electronic transmission or through the mail, to the Company at its principal
executive office in Baudette, Minnesota, of a written notice of exercise. Such
notice must be in a form satisfactory to the Committee, must identify the
Option, must specify the number of Option Shares with respect to which the
Option is being exercised, and must be signed by the person or persons so
exercising the Option. Such notice must be accompanied by payment in full of the
total purchase price of the Option Shares purchased. In the event that the
Option is being exercised, as provided by the Plan and Section 3.2 above, by any
person or persons other than the Optionee, the notice must be accompanied by
appropriate proof of right of such person or persons to exercise the Option. As
soon as practicable after the effective exercise of the Option, the Optionee
will be recorded on the stock transfer books of the Company as the owner of the
Option Shares purchased, and the Company will deliver to the Optionee
certificated or uncertificated (“book entry”) shares. In the event that the
Option is being exercised, as provided by resolutions of the Committee and
Section 4.2 below, by tender of a Broker Exercise Notice, the Company will
deliver such shares directly to the Optionee’s broker or dealer or their
nominee.



4.2Payment.



(a)At the time of exercise of this Option, the Optionee must pay the total
purchase price of the Option Shares to be purchased entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by (i) tender of a Broker
Exercise Notice; (ii) by tender, or attestation as to ownership, of Previously
Acquired Shares that are acceptable to the Committee; (iii) by a “net exercise”
of the Option (as described below); or (iv) by a combination of such methods.



(b)In the event the Optionee is permitted to pay the total purchase price of
this Option in whole or in part with Previously Acquired Shares, the value of
such shares will be equal to their Fair Market Value on the date of exercise of
this Option.



(c)In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Optionee but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value on the exercise date that
does not exceed the aggregate exercise price for the shares exercised under this
method.



(d)Shares of Common Stock will no longer be issuable under this Option (and this
Option will therefore not thereafter be exercisable) following the exercise of
such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the Optionee
as a result of such exercise and (iii) any shares withheld for purposes of tax
withholding.



5.Rights of Optionee; Transferability.

--------------------------------------------------------------------------------

5.1Employment or Service. Nothing in this Agreement will interfere with or limit
in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Optionee at any time, nor confer upon the Optionee
any right to continue in the employ of or provide services to the Company or any
Subsidiary at any particular position or rate of pay or for any particular
period of time.



5.2Rights as a Stockholder. The Optionee will have no rights as a stockholder of
the Company unless and until all conditions to the effective exercise of this
Option (including, without limitation, the conditions set forth in Sections 4
and 6 of this Agreement) have been satisfied and the Optionee has become the
holder of record of such shares. No adjustment will be made for dividends or
distributions with respect to this Option as to which there is a record date
preceding the date the Optionee becomes the holder of record of such shares,
except as may otherwise be provided in the Plan or determined by the Committee
in its sole discretion.



5.3Restrictions on Transfer. Except pursuant to testamentary will or the laws of
descent and distribution or as otherwise expressly permitted by the Plan, no
right or interest of the Optionee in this Option prior to exercise may be
assigned or transferred, or subjected to any lien, during the lifetime of the
Optionee, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. The Optionee will, however, be entitled to
designate a beneficiary to receive this Option upon such Optionee’s death, and,
in the event of the Optionee’s death, exercise of this Option (to the extent
permitted pursuant to Section 3.2(a) of this Agreement) may be made by the
Optionee’s legal representatives, heirs and legatees.



6.Withholding Taxes.



The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company or a Subsidiary), or make other arrangements for the collection of,
all amounts the Company reasonably determines are necessary to satisfy any and
all federal, foreign, state and local withholding and employment-related tax
requirements attributable to the Option, including, without limitation, the
grant, exercise or vesting of, this Option or a disqualifying disposition of any
Option Shares; (b) withhold cash paid or payable or shares of Common Stock from
the shares issued or otherwise issuable to the Optionee in connection with this
Option; or (c) require the Optionee promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to this Option. Shares of Common Stock
issued or otherwise issuable to the Optionee in connection with this Option that
gives rise to the tax withholding obligation that are withheld for purposes of
satisfying the Optionee’s withholding or employment-related tax obligation will
be valued at their Fair Market Value on the Tax Date.



7.Adjustments.



In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation),
in order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, this Option.



8.Plan Terms Incorporated by Reference.



--------------------------------------------------------------------------------

The Option Shares granted and issued pursuant to this Agreement have not been
granted and issued under the Plan; however, the terms of the Plan are
incorporated by reference in this Agreement except to the extent otherwise
provided in the Employment Agreement, and the Optionee, by execution of this
Agreement, acknowledges having received a copy of the Plan. The provisions of
this Agreement will be interpreted as to be consistent with the Plan and
Employment Agreement, as applicable, and any ambiguities in this Agreement will
be interpreted by reference to the Plan and Employment Agreement, as applicable.
In the event that any provision of this Agreement is inconsistent with the terms
of the Plan or Employment Agreement, as applicable, the terms of the Plan or
Employment Agreement, as applicable will prevail.



9.Miscellaneous.



9.1Binding Effect. This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties to this Agreement.



9.2Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and the Employment
Agreement, as applicable, and governed by the laws of the State of Delaware,
without regard to conflicts of laws provisions. Any legal proceeding related to
this Agreement will be brought in an appropriate Delaware court, and the parties
to this Agreement consent to the exclusive jurisdiction of the court for this
purpose.



9.3Entire Agreement. This Agreement, the Employment Agreement and the Plan set
forth the entire agreement and understanding of the parties to this Agreement
with respect to the grant and exercise of this Option and the administration of
the Plan and supersede all prior agreements, arrangements, plans and
understandings relating to the grant and exercise of this Option and the
administration of the Plan.



9.4Amendment and Waiver. Other than as provided in the Plan and the Employment
Agreement, as applicable, this Agreement may be amended, waived, modified or
canceled only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance.



9.5Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.



9.6Counterparts. For convenience of the parties hereto, this Agreement may be
executed in any number of counterparts, each such counterpart to be deemed an
original instrument, and all such counterparts together to constitute the same
agreement.





[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

ANI PHARMACEUTICALS, INC.

ANI PHARMACEUTICALS, INC.

By /s/ Stephen P. Carey



Stephen P. Carey

Its Vice President, Finance and Chief Financial Officer



By execution of this Agreement, the Optionee
acknowledges having received a copy of the Plan.

OPTIONEE



/s/ Nikhil Lalwani

(Signature)

Nikhil Lalwani



(Name and Address)



_______________________________

--------------------------------------------------------------------------------